
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 323
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. King of Iowa (for
			 himself, Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Ms. Foxx, Mr. Gohmert, Mr.
			 Gingrey of Georgia, Mr.
			 Hensarling, Mrs. Myrick,
			 Mr. Paul, Mr. Pitts, Mr.
			 Rohrabacher, Mr.
			 Sensenbrenner, Mr.
			 Westmoreland, Mr. Sam Johnson of
			 Texas, and Mrs. Bachmann)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require that rescission bills always be considered under
		  open rules every year, and for other purposes.
	
	
		Whereas a rescissions bill, which would cut Federal
			 spending, should be brought to the House floor at the beginning of every fiscal
			 quarter to give Congress the opportunity to cut and cancel unnecessary,
			 wasteful, and bloated Government spending to eliminate the deficit;
		Whereas any Federal appropriations that have not yet been
			 spent would be on the table for cuts;
		Whereas the House of Representatives would consider this
			 spending-slashing bill under an open rule procedure that allows any Member of
			 Congress to offer an amendment to cut Federal spending and demand a recorded
			 vote to hold Congress accountable;
		Whereas in this spending-cutting process every single
			 spending item would be up for reconsideration and no Member of Congress could
			 make excuses for failing to cut spending because the process would provide a
			 record of their actions;
		Whereas the taxpayer money saved through this
			 spending-cutting process will be returned to the general fund and cannot be
			 used for new spending;
		Whereas the process of cutting spending should be open to
			 the public, by posting this spending-cutting bill and its amendments on the
			 Internet, so that Americans can exercise their right to contact their Members
			 of Congress and make their views known; and
		Whereas this rescissions spending-cutting process will
			 discipline Federal spending and save taxpayer money: Now, therefore, be
			 it
		
	
		That(a)this resolution may be cited as the
			 Cut the Unnecessary Tab Resolution or the CUT
			 Resolution.
			(b)Clause 6(c) of rule XIII of the Rules of
			 the House of Representatives is amended by inserting before the period the
			 following “or a rule or order that would limit any amendment that would
			 otherwise be in order to a rescission bill”.
			(c)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by inserting
			 (1) after (b), by redesignating subparagraphs (1)
			 through (6) as subdivisions (A) through (F), respectively, and by adding at the
			 end the following:
				
					(2)(A)Whenever a rescission
				bill passes the House, the Committee on the Budget shall immediately reduce the
				applicable allocations under section 302(a) of the Congressional Budget Act of
				1974 by the total amount of reductions in budget authority and in outlays
				resulting from such rescission bill.
						(B)As used in this subparagraph, the
				term rescission bill means a bill or joint resolution which only
				rescinds, in whole or in part, budget authority and which includes only titles
				corresponding to the most recently enacted appropriation bills that continue to
				include unobligated
				balances.
						.
			(d)Rule XIII of the
			 Rules of the House of Representatives is amended by adding at the end the
			 following new clause:
				
					8. (a) By
				February 1, May 1, July 30, and November 11 of each session, the majority
				leader shall introduce a rescission bill. If such bill is not introduced by
				that date, then whenever a rescission bill is introduced during a session on or
				after that date, a motion to discharge the committee from its consideration
				shall be privileged after the 10-legislative day period beginning on that date
				for the first 5 such bills.
					(b)It shall not be in
				order to offer any amendment to a rescission bill except an amendment that
				increases the amount of budget authority that such bill rescinds.
					(c)As used in this
				clause and in clause 6, the term rescission bill has the meaning
				given such term in clause 4(b)(2)(B) of rule
				X.
					.
			(e)Rule XXI of the
			 Rules of the House of Representatives is amended by adding at the end the
			 following new clause:
				
					11. (a) It
				shall not be in order to consider any rescission bill, or conference report
				thereon or amendment thereto, unless—
						(1)in the case of
				such bill or conference report, it is made available to Members and the general
				public on the Internet for at least 48 hours before its consideration;
				or
						(2)(A)in the case of an
				amendment to such rescission bill made in order by a rule, it is made available
				to Members and the general public on the Internet within one hour after the
				rule is filed; or
							(B)in the case of an amendment under an
				open rule, it is made available to Members and the general public on the
				Internet immediately after being offered in a format that is searchable and
				sortable.
							(3)No amendment to an
				amendment to a rescission bill shall be in order unless germane to the
				amendment to which it is
				offered.
						.
			
